Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
This action is in response to applicant amendment received on 10/16/2021:
Amendment of Claim 3 is acknowledged.
New Claims 6 and 7 are acknowledged.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael M. Zadrozny, Attorney for the Applicant on 12/27/2021.

The application has been amended as follows: 
Claim 3 will now read:
3.	A method of producing an anvil for a medical stapler suturing body tissue by shaping, in cooperation with a ram of the medical stapler, a medical staple supported by the anvil, the anvil including: 
	a supporting part with a dimension corresponding to a dimension of a shaped top part in the shaped medical staple, the supporting part supporting a middle part of the medical staple, the supporting part having a first end in a first direction along the middle part of the medical staple on the supporting part and a second end in a second direction opposite to the first direction; 
a first corner formed on the first end of the supporting part, the first corner contacting the middle part of the medical staple and defining a first portion of the middle part to be bent in shaping the supported medical staple; and 

the method comprising the step of pressing only the first corner and the second corner so as to respectively form a chamfered corner such that the chamfered corner has a rounded shape in a cross section along the middle part of the medical staple on the supporting part and so as to harden only the first corner and the second corner by cold forging, 
wherein after the step of pressing the first corner and the second corner, the supporting part of the anvil becomes of a single continuous shape without a recessed portion,
wherein in the step of pressing the first corner and the second corner, a reduction ratio of the first corner and the second corner is determined such that the hardness of the first corner and the second corner is within a predetermined range,
wherein the predetermined range is Hv360 to Hv590, and
wherein after the step of pressing the first corner and the second corner, the reduction ratio is equal to or greater than 7%.

Claims 6 and 7 are cancelled.

Allowable Subject Matter
Claims 3 to 5 are allowed.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Upon examination, the art considered as a whole, alone or in combination, neither anticipated nor renders obvious the claimed method of producing an anvil for a medical stapler suturing body tissue by shaping, in cooperation with a ram of the medical stapler, a medical staple supported by the anvil, the anvil including: 

a first corner formed on the first end of the supporting part, the first corner contacting the middle part of the medical staple and defining a first portion of the middle part to be bent in shaping the supported medical staple; and a second corner formed on the second end of the supporting part, the second corner contacting the middle part of the medical staple and defining a second portion of the middle part to be bent in shaping the supported medical staple,
the method comprising the step of pressing only the first corner and the second corner so as to respectively form a chamfered corner such that the chamfered corner has a rounded shape in a cross section along the middle part of the medical staple on the supporting part and so as to harden only the first corner and the second corner by cold forging, 
wherein in the step of pressing the first corner and the second corner, a reduction ratio of the first corner and the second corner is determined such that the hardness of the first corner and the second corner is within a predetermined range,
wherein the predetermined range is Hv360 to Hv590, and wherein after the step of pressing the first corner and the second corner, the reduction ratio is equal to or greater than 7%. Note that the “reduction ratio” is defined on paragraphs 0032 to 0034 of the specification.
The most similar art of record was Matsutani (US 2012/0325890), which describes a very similar surgical stapler but not specifically the use of rounded edges or forging the edges of the anvil, but the use of rounded edges and forging to obtain a level of hardness on the anvil higher that the hardness of the staples is discussed in several references and is well known in the art. But none of the references taught forging to get a reduction ratio equal to or greater than 7% to obtain the desired hardness range. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDUARDO R FERRERO whose telephone number is (571)272-9946. The examiner can normally be reached M-F 9:30-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEMANT DESAI can be reached on 571-272-4458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDUARDO R FERRERO/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ROBERT F LONG/Primary Examiner, Art Unit 3731